Title: To George Washington from the Salem Committee of Safety, 25 March 1776
From: Salem Committee of Safety
To: Washington, George



Sir
Salem [Mass.] March 25. 1776.

Early last summer four pieces of cannon, twelve pounders, were taken from the fort at Salem, & carried to the camp at Cambridge. As they were greatly needed there, and the town, having but a small quantity of amunition, & being at that time unable to obtain any more, had but little use for them, they were delivered without hesitation. But the Comtee of Safety for this town apprehending that those cannon are likely to be much more needed at Salem than where they are now, as they were the best pieces of which we were possessed, and the town is now better supplied with amunition—we are anxious to recover them. Indeed we think them of very great importance to the safety of the town. We therefore pray your Excellency to give the necessary orders for their being returned. When taken away they were without carriages. Mr Jonathan Peele junr of Salem has known the cannon, & supposes he can easily distinguish them from others. He is a member of the committee, and

will wait upon you, sir, with this letter. We are, with the greatest respect, your Excellency’s most obedient servants.

By order of the Committee,
Tim. Pickering junr Chairman

